Case 9:20-cv-00172-MJT Document 15 Filed 11/13/20 Page 1 of 6 PagelD #: 291

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

BEAUMONT DIVISION
THE STATE OF TEXAS §
§
VS. § CASE NO. 9:20-cv-00172-MJT
§
LEARJET 31A BEARING SERIAL §
NUMBER 080 AND ASSIGNED AND §
DISPLAYING REGISTRATION/TAIL §
NUMBER N260RC §

SUPPLEMENT TO DEFENDANT’S MOTION TO DISMISS
PURSUANT TO RULE 12(b)(6)

TO THE HONORABLE JUDGE OF SAID COURT:

The State’s pleading is clear that the sole basis for its forfeiture action is that the aircraft is
owned through a non-citizen trust. The emails attached as Exhibit A recently produced by the
State underscore and confirm that the State alleges no other basis for forfeiture. These emails also
confirm that Polk County law enforcement intends to seize “MANY” aircraft legally and
legitimately owned through non-citizen trusts in an unlawful attempt to pursue forfeiture actions
to raise revenue at auction.

The non-citizen trust ownership structure is entirely legal and regulated by the
FAA. Aircraft ownership through a non-citizen trust is neither a criminal act, nor grounds for civil
forfeiture. Accordingly, the State has failed to state a claim upon which relief can be granted, and

the Court should dismiss this action pursuant to Rule 12(b)(6) and order the aircraft to be released

immediately.

 

Supplement to Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(6) Page | of 2
Case 9:20-cv-00172-MJT Document 15 Filed 11/13/20 Page 2 of 6 PagelD #: 292

Respectfully submitted,

MARTIN & DROUGHT, P.C.
Weston Centre

112 East Pecan Street, Suite 1616
San Antonio, TX 78205
Telephone: (210) 227-7591
Telecopier: (210) 227-7924

By:

 

GERALD T. DROUGHT
State Bar No. 06134800
gdrought@mdtlaw.com
MATHIS B, BISHOP
State Bar No. 24045500
mbishop@mdtlaw.com

ATTORNEYS FOR DEFENDANT
CERTIFICATE OF SERVICE

I hereby certify that on November 13, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to:

Tommy L. Coleman

Assistant Criminal District Attorney
Polk Co. District Attorney’s Office
101 West Mill Street, Ste. 247
Livingston, TX 77351

Email: tcoleman(@)polkcountyda.com

GERALD T. DRO
MATHIS B. BISHOP

 

Supplement to Defendant’s Motion to Dismiss Pursuant to Rule 12(b){6) Page 2 of 2
 

Case 9:20-cv-00172-MJT. Document 15 Filed 11/13/20 Page 3 of 6 PagelD #: 293

beau.price@co.polk.tx.us <beau.price@co.polk.tx.us> 10/27/2020 2:12 PM

FW: RE: Information

To Tommy Coleman <teoleman@polkcountyda.com>

 

-—-Original Message-—-—-

From: beau, prica@co.polk.b.us
Sent: Tuesday, March 31, 2020 8:26am
To: Thomas McMenam|n
Subject. RE: Information

Halla Tom,

Hope yall are doing well with ail this virus crap. We got delayed on our 2 Brownsville jets, but looks like we may be teady to physically seize
ihem both as early as next week. Can you send me over a document with your letterhead, bonding Info, and some type of rough price
agreement, something to put us in the ballpark. | want to get it approved prict' fo getting these seizures signed. The jets are a 1993 learjet31

_ N260RC and 1990 Cessna 560 Citation Jet NS6SLM. neither were “dope” jets, both used for personal transport, so they don't look guited

out. This price should include picking tham up with us in Brownsville, storing them at your facility, any maintenance, and auction fee.
Thanks again, be safa,

Beau Price
COR SETEIG
15109 Heathrow Forest Parkway,. Suite 170, Houston, TX 77032

——Original Message—

From: Thomes McMenamin

Sent Wednesday, February 26, 2020 9:44am
To: beau,

Subject: Information

EXHIBIT P.7

 

 

1 A

 
Case 9:20-cv-00172-MJT . Document 15 Filed 11/13/20. Page 4 of 6 PagelD #: 294

Morming Beau,
| As a4 follow up how formal an agreement do you need? Any ideas that will keep the powers to be happy woutd be greatly
| @ppreciated. Below Is the contact information for me and address, etc.

Best Regards,

| Tom

|
Thomas J. McMenamin IV

President

RISK MONDIAL, INVESTIGATIONS & RECOVERY
1001 W. Cypress Creek Road

Suite #103

Ft. Lauderdale, Florida 33309-1947

[SKMONDIAL

AVIATION & RECOVERY

100 W. Cypress Oreak Rel Sista 106, Fe. Leudardaia.Al S3308

 
 
 
 
 

 

FL/PI License A 2300059
954) 489-2444 Office
954) 489-5777 Fax

(305) 799-9690 Cell

ISTAT

|
|
|
;
CONFIDENTIALITY WARNING!!! This electronic message contains information which may be privileged and/or
confidential _This information is intended for the exclusive use of thelindividual{s), entity, or persons named or indicated
above. Any unauthorized access, disclosure, copying, distribution,or use of any parts of the contents of this

civil damages, or both.
iA Please consider the environment before printing this.
'

 

message/information is strictly prohibited by federal law. Any attempts to intercept this message are in violation of Title 18
U.S.C. 2511(1) of the Electronic Communications Privacy Act (ECPA). All violators are subject to fines, imprisonment or
Case 9:20-cv-00172-MJT Document 15 Filed 11/13/20 Page 5 of 6 PagelD #: 295

beau.price@co. polk.tx.us <beau.price@co.polk.tx.us>

FW: RE: RE: Texas question |

To Tommy Coleman <tcoleman@polkcountyda,com>

10/27/2020 2:16 PM

 

-—~Original Message-——--
From: beau, price@co,polk,tx.us
Sent: Tuesday, July 7, 2020 9:35am

To: Thomas McMenamin
Cc: ‘Paul Mack’

 

Subject: RE: RE: Texas question

Good to hear from you Tom!

{ will try to work the Harris County jet in a manner so that it can be stored in Miami, but uitimately it will be up to
the prosecutor. Polk Co. hasn't selzed one before, so | think they are being very cautious with these first 2. We
anticipate MANY more through them, so maybe we can adapt the process as we

go.
i hope to hear something today in regards to the actual day of seizure, hoping It's this week,
Be safe,
Beau

——-Original Message-——- e
| From: Thomas McMenamin
i Sent: Monday, July 6, 2020 9:56am

To: beauprice@co.nolk. bus h
c:!
' Subject: RE: RE: Texas question

 

 

 

 
Case 9:20-cv-00172-MJT. Document 15 Filed 11/13/20. Page 6 of 6 PagelD #: 296

- eae ee

No Problem Beau, | have several places in Texas, but as Stated, | would rather brin

g the Houston plane here if
possible, | know the others you want to stay in Texas

Best Regards,

 

Tom

Thomas J. McMenamin iv
President

RISK MONDIAL, AVIATION & RECOVERY
1001 W. Cypress Creek Road
Suite #103

Ft. Lauderdale, Florida 33309-1947

 

www riskmondial.com

FL/Pi License A 2300059
: (954) 489-2444 Office

' (954) 489-5777 Fax

: (305) 799-9690 Cell

ISTAT

I
I
i
!
I
!
I
I
|
'
!
i
{
!
I
!
'

 

 

CONFIDENTIALITY WARNING!!! This electronic message contains information which may be privileged and/or
confidential . This information is intended for the exclusive use oflthe individual(s), entity, or persons named or
indicated above. Any unauthorized access, disclosure, copying, distribution,or use of an

From: beau. price@co, polk.tx, us [mailto:beau price@co, polk.tx,us]
Sent: Tuesday, June 30, 2020 9:02 PM
ip Thomas McMenamin

cc Paul Mack

Subject: FW: RE: Texas question
\

 

 

 

 
